Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-6, 8-9, 23-24 are is/are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Owen (5042555).
Owen (figures 2, 4) shows a demountable wall panel system, the system comprising: a panel (17, 16, 36) having a top, a bottom, a left side, a right side, a front, and a back, the panel defining a top portion toward the top and a bottom portion toward the bottom of the panel, the panel being substantially frameless on at least the left and right sides of the panel and the top of the panel being removably insertable into a ceiling rail (figure 4); and one or more height adjustment assemblies (30, 37, 31) associated with the panel and insertable into a bottom floor channel, each height adjustment assembly being selectively operable to be adjustably raised or lowered, thereby allowing a vertical height adjustment of the panel and a rotational angle adjustment of the panel about a pivot axis parallel to an axis extending through the front and back of the panel (see remarks below in the response to argument section).
Per claim 2, Owen further shows the one or more height adjustment assemblies includes a pivot axis.
	Per claims 3-4, Owen further shows a lower clamp assembly (32, 29) configured to support the bottom portion of the panel, wherein the one or more height adjustment assemblies are secured to the lower clamp assembly.
	Per claim 5, Owen further shows the lower clamp assembly includes first and second clamps (32 and 29 respectively) configured to claim the bottom portion of the panel.
	Per claim 6, Owen further shows the pivot axis is arranged below the lower clamp assembly. 
	Per claim 8, Owen (figure 1-2) further shows the left and right sides of the panel are substantially free of vertical posts.
	Per claim 9, Owen further shows the one or more height adjustment assemblies include a support edge for operatively supporting the bottom portion of the panel (inherently so).
	Per claims 23-24, Owen further shows the pivot axis is perpendicular to one or both of the front or back of the panel, the pivot axis(spaced upwardly of the lower end of the panel which includes the part above part 34) located opposite the bottom of the panel form the top of the panel.
	
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Owen.
Owen shows all the claimed limitations except for the panel is a frameless glass panel defining a frameless butt-glazed assembly.
It would have been obvious to one having ordinary skill in the art at the time of filing of the invention to modify Owen’s structures to show the panel is a frameless glass panel defining a frameless butt-glazed assembly in order to form a partition wall made of glass, and examiner takes Official Notice of the well known use of glass in forming a wall partition as currently demonstrated in many office buildings.
Claims 10-15, 25-26 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Owen in view of Pollock (4037380).
Owen (figures 1-2, 4) shows a demountable wall panel system, the system comprising: a first panel having a top, a bottom, a left side, a right side, a front, and a back, the panel defining a top portion toward the top and a bottom portion toward the bottom of the panel, the first panel being substantially frameless on at least the left and right sides of the panel and removably insertable into a ceiling rail, a second panel (figure 1) having a top, a bottom, a left side, a right side, a front, and a back, the panel defining a top portion toward the top and a bottom portion toward the bottom of the panel, the second panel being substantially frameless on at least the left and right sides of the panel and removably insertable into a ceiling rail, a first height adjustment assembly associated with the first panel selectively operable to be adjustably raised or lowered, thereby allowing a vertical height adjustment of the first panel and a rotational angle adjustment of the first panel about a pivot axis parallel to an axis extending through the front and back of the panel (see remarks below in the response to argument section); and a second height adjustment assembly associated with the second panel selectively operable as to be adjustably raised or lowered, thereby allowing a vertical height adjustment of the second panel and a rotational angle adjustment of the second panel about a pivot axis parallel to an axis extending through the front and back of the panel (see remarks below in the response to argument section), a lower clamp assembly configured to support the bottom portion of the panel, wherein the one or more height adjustment assemblies are secured to the lower clamp assembly, the adjustment assemblies include the pivot axis, the pivot axis of the first height adjustment assembly is perpendicular to one or both of the front or back of the first panel, the pivot axis of the second height adjustment assembly is perpendicular to one or both of the front or back of the second pane, the pivot axis of the first height adjustment assembly is opposite the bottom of the first panel from the top of the first panel, the pivot axis of the second height adjustment assembly is located opposite the bottom of the second panel from the top of the second pane.
Owen does not show a member arranged between adjacent frameless edges of the first panel and second panel, the member arranged between adjacent frameless edges of the first panel and second panel is a support member, the support member comprising a gasket.
Pollock (figures 6, 17) shows a member arranged between adjacent frameless edges of the first panel and second panel, the member arranged between adjacent frameless edges of the first panel and second panel is a support member, the support member comprising a gasket.
It would have been obvious to one having ordinary skill in the art at the time of filing of the invention to modify Owen’s structures to show a member arranged between adjacent frameless edges of the first panel and second panel, the member arranged between adjacent frameless edges of the first panel and second panel is a support member, the support member comprising a gasket as taught by Pollock in order to connect two panels together while sealing the gap therebetween and prevents contact between the edges of the panels resulting in less friction.

Claims 16-22 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Owen.
Owen shows all the claimed structural limitations.  The claimed method steps of adjusting a height of a panel of a demountable wall system would have been the obvious method steps of adjusting a height of Owen’s system.  

Response to Arguments
Applicant's arguments filed 8/23/2022 have been fully considered but they are not persuasive.
With respect to the newly added limitation of “pivot axis parallel…front and back of the panel….”, “ the pivot axis being located opposite the bottom of the panel from the top of the panel”, examiner would like to point out the followings.
The reference figure 4 shows the wheels(33) rotating/pivoting on axis (32) perpendicular to the front and back faces of the panels.  As the wheels would be the lowest part of panel since they touch and support from the floor, the panel would rotate and pivot around the axis of the wheel when the panel is balanced on the floor.  The reference thus shows the rotational angle adjustment of the panel about the wheel’s rotational axis as claimed.
With respect to “ opposite the bottom of the panel…”, the reference shows the lower part of the panel being close to 34, and the wheel axis at 32.  The axis is thus between the lowest part of the panel and the top of the panel as claimed.  
The arguments are thus not persuasive. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHI DT A whose telephone number is 571-272-6864.  The examiner can normally be reached on M-F 8-5 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/PHI D A/Primary Examiner, Art Unit 3633                                                                                                                                                                                                        

Phi Dieu Tran A

12/1/2022